Citation Nr: 0920054	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low 
back disability, effective from July 28, 2004, to September 
15, 2005.

2. Entitlement to a rating in excess of 40 percent for a low 
back disability, effective from September 16, 2005.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from September 1949 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted an increased, 20 percent, rating for 
service-connected lumbar spine degenerative joint disease, 
degenerative disc disease, and history of low back strain, 
effective from July 28, 2005.  By rating decision dated in 
October 2007, the RO determined that clear and unmistakable 
error had been committed in the November 2005 rating 
decision; granted an earlier effective date for the 20 
percent rating for the service-connected low back to July 28, 
2004; and granted a 40 percent rating for that disability 
from September 16, 2005, forward.  The Veteran has continued 
his appeal for higher ratings. 

The record reflects that, in June 2006, the Veteran filed a 
formal claim (on VA Form 21-8940) for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).  In January 2007, the RO issued a 
rating decision denying entitlement to TDIU.  In subsequent 
submissions (including in June 2007 and October 2007), the 
Veteran again raised the issue of TDIU.  Because this issue 
is not properly before the Board at this time, it is referred 
to the RO to determine the appropriate course of action to 
take.  


FINDINGS OF FACT

1.  For the time period from July 28, 2004, to September 15, 
2005, the preponderance of the evidence is against finding 
that there were incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the previous 12 month period; 
or forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.




2.  For the time period from September 16, 2005, forward, the 
Veteran's service-connected low back disability has been 
manifested by no more than complaints of chronic pain, with 
flare-ups and exacerbations; objective findings of limitation 
of lumbar motion with pain on motion; limitation of 
activities, and favorable ankylosis of part of the 
thoracolumbar spine; there has been no finding of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least six weeks over a 
recent period of 12 months.


CONCLUSIONS OF LAW

1.  For the period from July 28, 2004, to September 15, 2005, 
the criteria for a rating in excess of 20 percent for the 
service-connected low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).

2.  For the period from September 16, 2005, forward, the 
criteria for a rating in excess of 40 percent for the 
service-connected low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that 

are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Board is mindful of the guidelines which have been issued 
by the Court of Appeals for Veterans Claims with regard to 
increased rating cases and mandatory notice in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In this regard, the May 
2008 letter to the Veteran was entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2005 and September 2007 
that fully addressed the notice elements.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes the RO 
advised the Veteran in the September 2007 letter and in the 
October 2007 SOC of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Moreover, the claimant has not demonstrated 
any prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records and the Veteran underwent 
a VA examination in 2005.  The Veteran has contended that the 
VA examination in 2005 was not adequate, however, the Board 
concludes otherwise.  In that regard, the Board notes that 
the 2005 VA examination included clinical findings which 
comport with the rating criteria for the service-connected 
low back disability, and include an assessment of the 
functional limitations caused by the Veteran's personal low 
back disability.  Thus, another VA examination is not 
necessary for the Board to decide this claim.  

In May 2008, the Veteran submitted a statement indicating he 
had no other information or evidence to provide in support of 
his claim.  It thus appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

On VA examination in July 2002, physical examination showed 
that the Veteran had forward flexion to 60 degrees.  There 
was positive straight leg raising on the right and negative 
on the left.  He had sacroiliac joint pain on the right.

VA treatment records showed that in December 2004 the Veteran 
reported a flareup  of right buttock and hip pain and left 
side back pain, and asserted that standing for any length of 
time would aggravate the pain.  Bladder function was normal.  
In a January 2005 addendum it was noted that his pain was 
controlled completely with ibuprofen.  An X-ray showed 
moderate to severe degenerative disk changes throughout the 
lumbar spine.  The assessment was multi-level lumbar DDD, 
responsive to conservative treatment, and the Veteran was to 
limit exercise to pain tolerance.  In June 2005 he was 
prescribed medication, including Vicodin, for his chronic low 
back pain.  

In a September 2005 statement, the Veteran's friend, J.D., 
reported that the Veteran had suffered with a "military back 
disability" for the past 25 years, and that during the past 
3 to 5 years, the back condition had gradually worsened.  
J.D. indicated that this had become most noticeable in the 
Veteran's ability to walk upright or to perform daily tasks 
without constant back pain.  

On VA examination in September 2005, the Veteran reported 
that, in the two years since he had last been examined, his 
back pain had worsened.  He claimed he could no longer golf 
or do yard work, and could only stand in the yard for less 
than 10 minutes.  He had back pain going up and down the 
stairs.  He worked out regularly, in which he forced himself 
to do stretching exercises.  He swam on a daily basis, and 
this was the only time he was without pain.  He had 
increasing pain, soreness, and stiffness with weather changes 
and reported flares anytime he tried to lift, carry, or bend.  
He denied any incapacitating episodes.  In the past year he 
had been seen by a chiropractor who had decreased his pain.  
He was on ibuprofen for many years and had switched to 
Vicodin, taking 2 to 4 per day.  He could walk on the 
treadmill, up to a mile, if he used his hands.  He denied 
numbness or decreased strength in the lower extremity.  He 
said his back symptoms worsened daily with lifting, bending, 
carrying, and twisting.  It was noted that he used no cane, 
crutches, or assistive devices.   He said he was stable on 
his feet, but had two falls in the last year, neither of 
which were associated with back pain. 




On the objective clinical evaluation, the Veteran could sit 
and stand from the chair and did not  have to use his arms 
for assistance.  He was stable on his feet.   He could 
forward flex to 45 degrees, with very limited motion and pain 
on his face.  He laterally flexed to 8 degrees and internal 
rotation was to 20 degrees on both sides, with a grimace on 
his face upon movement.  He had a 10 degree forward lean and 
when asked to bend back he could only get to neutral 
position, with pain, and was limited by pain.  There was no 
tenderness to palpation about the lumbar spine and he had 
normal strength and sensation in both legs.  The assessment 
was lumbar spine chronic strain with right leg sciatica and 
severe degenerative disc disease confirmed on X-rays, with no 
neurological dysfunction on examination.  The examiner 
believed the Veteran lost between 40 and 50 degrees of his 
range of motion, strength, coordination, and fatigability 
associated with repetitive movement flares on a daily basis.  
He did not work and was retired and could do all the 
functions around the house.  He could not do repetitive 
movements, and had flares two to three times a week.  It was 
noted that his function had gone down, indicating he was 
getting worse.

Received from the Veteran in June 2006 was an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), in which he claimed his lower back and right knee 
prevented him from securing or following any substantially 
gainful occupation.  He claimed he had become too disabled to 
work in 2005, and said he claimed he had last been employed 
doing boat rigging in 1996.  

In a June 2006 statement, the Veteran claimed that in late 
2005 he was injured on a treadmill when his right knee gave 
out.  He claimed his back was "tweaked" at the time, and 
was hurting so bad that he took four 500mg Hydrocodone a day.  
He also claimed that since the accident he had been unable to 
do many functions, including driving a car, basic yard work, 
walking long distances, and standing more than five minutes.  
He reported that, even though he had been retired since 1996, 
he believed that his service-connected disabilities had 
worsened to the point that he could not obtain gainful 
employment. 




VA treatment records show that in June 2006 it was noted that 
the Veteran's chronic low back pain was controlled with 
Vicodin.  In October 2006 he reported having chronic low back 
pain, and said he varied the amount of pain medications he 
took.  His pain would recede when he sat still, and become 
worse if he stood a lot.  In March 2007 VA, his chronic low 
back pain was noted to have improved, and it was likely that 
the Celebrex was helping; and he needed less pain 
medications.

In a June 2007 statement (on VA Form 21-4138), the Veteran 
reported he took narcotic drugs for the pain in his low back 
and hands due to arthritis.  He claimed that due to the pain 
in his hands and back, he was having problems functioning on 
a daily basis and did not see how he could gain and maintain 
employment.

Received from the Veteran in October 2007 was a VA Form 9 
(substantive appeal) in which he reported he took narcotic 
drugs to control his back pain and inability to bend without 
pain.  He reported severe ankylosis of his back and lack of 
range of motion.  He attached copies of photographs of 
himself, and claimed these showed his range of motion was 
very limited (no more than 10 degrees to the front and 
0 degrees to the sides and rear), his ankylosis of the spine, 
and his use of a cane.  He claimed that the VA examiner had 
not taken these facts into consideration.  He requested a 60 
percent rating for his back, and to be granted TDIU.

III.  Analysis

Disability ratings are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Each disability must be viewed in relation to 
its history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question 

as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain (Diagnostic Code 5237) and 
degenerative arthritis (Diagnostic Code 5242).  The new 
regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5237, 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.


With regard to the Veteran's degenerative disc disease, under 
DC 5243, for intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, DC 5243 provides a 20 
percent rating for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  A 60 percent rating is warranted for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1).

1.  Rating in excess of 20 percent from July 28, 2004,
to September 15, 2005

As explained below, the preponderance of the evidence of 
record is against a finding that the criteria for a rating in 
excess of 40 percent rating for the service-connected low 
back disability have been met for the period from July 28, 
2004, to September 15, 2005.  The objective evidence of 
record during the time period in question is scant, and 
basically consists of a VA examination, VA treatment records, 
and the Veteran's statements.  This evidence shows that the 
Veteran consistently complained of low back pain and was 
treated with pain medications, including ibuprofen and then, 
later, Vicodin, and at one point it was noted that his low 
back disability was responsive to conservative treatment and 
he had to limit his exercise to pain tolerance.  Objective 
examination showed he had forward flexion to 60 degrees, 
positive straight leg raising on the right, and right 
sacroiliac joint pain.  


He reported a flareup of back pain in December 2004, but 
there was no allegation or notation that he required bed rest 
prescribed by a physician and treatment by a physician. 

In conclusion, the Board finds that a review of the pertinent 
evidence of record, shows that at no time did the findings of 
limitation of motion of the low back approximate forward 
flexion of 30 degrees or less, even considering any pain at 
the end ranges of motion or any functional limitations, nor 
was there any showing, or even complaint, of ankylosis of the 
lumbar spine.  Likewise, the Board finds that the Veteran's 
service-connected low back disorder was never, at any point 
during the period in question, manifested by complaints or 
objective findings of functional impairment such as would 
warrant an rating in excess of 20 percent.  Rather, the 
clinical and reported findings during the time period from 
July 28, 2004, to September 15, 2005, more nearly 
approximated the criteria for a 20 percent rating assigned by 
the RO, as called for by 38 C.F.R. § 4.7.  

The Board has also considered the complaints of low back pain 
and that standing any length of time aggravated the pain, and 
any additional limitation of functioning resulting therefrom.  
However, the objective evidence (shown on the VA examination 
and/or VA treatment records) does not show that the Veteran's 
back disability and symptoms was associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the preponderance of the evidence reflects that 
the service-connected low back disorder was no more than 20 
percent disabling during the time period from July 28, 2004, 
to September 16, 2005.  See Hart, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim as to 
that time interval must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


2.  Rating in excess of 40 percent from
September 16, 2005

Review of the record pertinent to the period from September 
16, 2005, shows that the Veteran's service-connected low back 
disability has never, at any point, been manifested by 
complaints or objective findings of functional impairment 
such as would warrant a rating in excess of 40 percent.  
Since his service-connected low back disability is rated as 
40 percent disabling, a rating in excess of that is only 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine; or if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are shown.  In 
that regard, the Board notes that the objective evidence of 
record during the time period in question consists of a VA 
examination, VA treatment records, and the Veteran's 
statements, and shows that he continued to complain of 
chronic low back pain, with increased pain, soreness, and 
stiffness during weather changes and flareups anytime he 
tried to lift, carry, or bend.  He claimed his back symptoms 
worsened daily with activity.  He also reported right leg 
sciatica (which the Board notes has been service-connected 
separately and assigned a 10 percent rating, effective from 
July 28, 2004).  Objective examination showed limitation of 
motion of the lumbar spine with pain and increasing 
functional impairment, especially with repetitive use.

Although the evidence does show that the Veteran's low back 
disability had worsened since the prior VA examination in 
2002, and that his low back disability was significant, at no 
time during the period in question did the findings of 
limitation of motion of the low back approximate unfavorable 
ankylosis or even forward flexion of 30 degrees or less, even 
considering the motion limited by pain at the end ranges of 
motion.  Moreover, the record reflects that the low back 
disorder was never, at any point during the pertinent period, 
manifested by complaints or objective findings of functional 
impairment such that would warrant an rating in excess of 40 
percent.  Rather, the clinical and reported findings during 
the time period in question more nearly approximate the 
criteria for a 40 percent rating.  38 C.F.R. § 4.7. 




In that regard, the Board notes that on VA examination in 
2005, the Veteran could forward flex to 45 degrees, although 
with very limited motion and pain.  He had a 10 degree 
forward lean and could only bend back to the neutral 
position, with pain.  He was not using a cane at that time.  
There was no tenderness to palpation of the lumbar spine.  
While it appears that his lumbar spine is somewhat ankylosed, 
since he has the10 degree forward lean noted on VA 
examination in 2005 (which also appears to be shown in the 
photographs he submitted), there has been no showing that 
such ankylosis is present to an unfavorable extent, as 
required for a higher rating. 

Moreover, while VA treatment records show ongoing treatment 
for the Veteran's low back pain with various pain 
medications, including Vicodin, he said in March 2007 that 
his chronic low back pain had improved and Celebrex was 
helping, so that he needed fewer pain medications.  Moreover, 
with regard to intervertebral disc syndrome, he denied any 
incapacitating episodes; therefore, the criteria for a 40 
percent rating for intervertebral disc syndrome have not been 
met under DC 5243.

The Board has also considered the chronic and documented 
complaints of low back pain, flareups, limits on activities, 
and stiffness, and additional limitation of functioning 
resulting therefrom.  Indeed, in that regard, on the VA 
examination in 2005, the examiner indicated the Veteran had 
lost between 40 and 50 degrees of his range of motion, 
strength, coordination, and fatigability associated with 
repetitive movement flares on a daily basis.  Further, the 
examiner noted the Veteran could not do repetitive movements, 
and had flareups two to three times a week.  It was also 
noted that his function had gone down, indicating he was 
getting worse.  While the VA examiner's comments and the 
Veteran's complaints do show decreased functioning due to his 
service-connected low back disability, there is insufficient 
objective evidence (shown on the VA examination and/or VA 
treatment records) to conclude that his back pain and other 
back-related problems have been associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca, supra.  

In summary, the preponderance of the evidence reflects that 
the Veteran's service-connected low back disorder has been no 
more than 40 percent disabling, effective from September 16, 
2005.  Hart, supra.  The benefit-of-the-doubt rule therefore 
does not apply, and the claim for a rating in excess of 40 
percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.

3.  Extraschedular Consideration

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the Rating Schedule to determine whether 
the disability picture is adequately contemplated by those 
criteria.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulation 
as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id. 

In the present case, the Veteran reported he was retired.  He 
indicated he was last employed doing boat rigging in 1996, 
and had become too disabled to work in 2005.  He has also 
indicated he is disabled from work due to his low back 
disability, his right knee disability, and his hands.  A 
review of the record, however, does not show marked 
interference with employment due to the back, nor is there 
any indication he has been frequently hospitalized due to his 
back.  The Court held in Thun that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Id., at 115.  Hence, remand for referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  


ORDER

A rating in excess of 20 percent for a low back disability 
from July 28, 2004, to September 15, 2005, is denied.

A rating in excess of 40 percent for a low back disability, 
from September 16, 2005, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


